
	
		II
		110th CONGRESS
		1st Session
		S. 203
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide equitable treatment for the
		  people of the Village Corporation established for the Native Village of Saxman,
		  Alaska, and for other purposes.
	
	
		1.FindingsCongress finds that—
			(1)the Cape Fox Corporation (referred to in
			 this Act as Cape Fox) is a Village Corporation for the Native
			 Village of Saxman, Alaska, organized pursuant to the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.);
			(2)similar to other Village Corporations in
			 southeast Alaska, under section 16 of that Act (43 U.S.C. 1615), Cape Fox could
			 select only 23,040 acres from land withdrawn for the purpose of that
			 selection;
			(3)under section 22(l) of that Act (43 U.S.C.
			 1621(l))—
				(A)the Village Corporations in southeast
			 Alaska, other than Cape Fox, were restricted with respect to the selection of
			 land within 2 miles of a home rule city (as that term is used in that Act);
			 and
				(B)to protect the watersheds in the vicinity,
			 Cape Fox was restricted with respect to the selection of land within 6 miles of
			 the boundary of the home rule city of Ketchikan, Alaska;
				(4)the 6-mile restriction described in
			 paragraph (3)(B) precluded Cape Fox from selecting valuable timber land,
			 industrial sites, and other commercial property located—
				(A)within the townships in which the Native
			 Village of Saxman is located, more particularly described as T.75 S., T.76 S.,
			 R.91 E., Copper River Meridian; and
				(B)on surrounding land that is far removed
			 from Ketchikan, Alaska, and its watersheds;
				(5)as a result of that 6-mile restriction,
			 only the remote, mountainous, northeast corner of the property described in
			 paragraph (4)(A), which is nonproductive and has no known economic value, was
			 available for selection by Cape Fox, as required under section 16(b) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1615(b));
			(6)land selections by Cape Fox under that Act
			 were further limited by the fact that—
				(A)the Annette Island Indian Reservation is
			 located within the applicable selection area; and
				(B)land of that reservation is unavailable for
			 selection by Cape Fox;
				(7)Cape Fox is the only Village Corporation
			 affected by the restrictions described in paragraphs (3)(B) and (6);
			(8)the Secretary of the Interior (referred to
			 in this Act as the Secretary) has advised Congress that the
			 predicament of Cape Fox is sufficiently unique to warrant the legislative
			 remedy provided by this Act; and
			(9)the adjustment of the selections available
			 and conveyances of land to Cape Fox under the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1601 et seq.), and the related adjustment of selections
			 available and conveyances of land to the Regional Corporation for Sealaska
			 established pursuant to that Act, are in accordance with—
				(A)the purposes of that Act; and
				(B)the public interest.
				2.Waiver of core
			 township requirement for certain landNotwithstanding section 16(b) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1615(b)), Cape Fox shall not be
			 required to select or receive conveyance of the approximately 160 acres of
			 unconveyed Federal land located within sec. 1, T.75 S., R.91 E., Copper River
			 Meridian.
		3.Selection outside
			 exterior selection boundary
			(a)Selection and
			 Conveyance of Surface EstateNot later than 90 days after the date of
			 enactment of this Act, in addition to land made available for selection under
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), Cape Fox may
			 select, and, on receiving written notice of the selection, the Secretary shall
			 convey, the approximately 99 acres of the surface estate of Tongass National
			 Forest land located outside the exterior selection boundary of Cape Fox (as in
			 existence on the day before the date of enactment of this Act) and more
			 particularly described as follows:
				(1)T.73 S., R.90 E., Copper River
			 Meridian.
				(2)Of land located in sec. 33—
					(A)the 38 acres located within the
			 SW1/4SE1/4;
					(B)the 13 acres located within the
			 NW1/4SE1/4;
					(C)the 40 acres located within the
			 SE1/4SE1/4; and
					(D)the 8 acres located within the
			 SE1/4SW1/4.
					(b)Conveyance of
			 Subsurface EstateOn
			 conveyance to Cape Fox of the surface estate to the land identified in
			 subsection (a), the Secretary shall convey to Sealaska Corporation the
			 subsurface estate to the land.
			(c)TimingThe Secretary shall complete the
			 conveyances to Cape Fox and Sealaska Corporation under this section as soon as
			 practicable after the date on which the Secretary receives a notice of the
			 selection of Cape Fox under subsection (a).
			(d)Entitlement
			 fulfilled
				(1)Definition of
			 approved conveyanceThe term
			 approved conveyance means the conveyance of the 40 acres described
			 as the SW1/4NE1/4 of sec. 10, T.74
			 S., R.90 E., Copper River Meridian, selected and approved for conveyance by the
			 decision of the Bureau of Land Management dated May 3, 2000.
				(2)Treatment as
			 full entitlementThe
			 conveyance of land to Cape Fox and Sealaska Corporation pursuant to subsection
			 (a) and the approved conveyance shall be considered to fulfill the entitlement
			 of—
					(A)Cape Fox under section 16 of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1615); and
					(B)Sealaska Corporation to any subsurface
			 interest in the land under section 14(f) of that Act (43 U.S.C.
			 1613(f)).
					
